Case 1:18-mj-05275-|\/|.]R Document 8 Filed 02/05/19 Page 1 of 3

-‘i'-[.`-' 4?3 [RE\'. l lfl ftl UJTIEF Dl'l:lelelttil.m I-'en.ding `l`rla|

UNITED Srarss Dts'ralcr Co

for the
Westem Distriet ofl`~lew York

_s»»erenar-

 
  

 

 

FEB _ 5 21]19

  
     

. }»..~ t_'.
--‘-.-_LQ£ v.rEuElE-":'*"
` fired oisi'auii 0

 

l_lnited States of firmerica
v_

JEFFREY Fil'l.'.`. HARDS

t')t=j.ferrefon.f

Case No. le-mj-BE?E

'URDER U'F` ]]ETENTIUN FENUINC TRIAL
Fart l ~ Eligihility for I}etention
t}pon the

|Fl l‘vlotion of the lL'jt'll‘v"ec'nment attorney pursuant to iii i_J.S.C_ § 3142{1][1}, or
|:l l'vlotiou of the Govemment or Court’s own motion pursuant to 13 U.S.L`. § 31 42{t}[2}1

the Court held a detention hearing and found that detention is warrantcd. 'i'his order sets forth the {_`.ourt`s findings of fact
and conclusions of laws as required by 13 U.S.C. § 3142(i]. in addition tn any other findings rnade at the hearing

Part ll - Findings of Faet and Law as to Prcsumptions under § 3141{¢]

t'l A. Rehuttable Presumption Ari,ses l_li:tder 13 U.B.C. § 3142{¢:}{2} imminent woman-ge `l`here is a rebuttable
presumption that rio condition or combination of conditions will reasonably assure the safety of any other person
and the communityr because the following conditions have been met:

l:l {1} the defendant is charged with one of the following crimes described in 13 L|.S_C_ § 3 l-¢lE{f]{ 1 ]l‘.
:l[a] a crime ofviolence, a violation of 13 LJ.S.C.§ 1591, or an offense listed in 13 U.S.C.
§ 2332b{g}[5][l3} for which a maximum term of imprisonment of lfl years or more is preseribed; or
l.`l [h) an offense for which the maximum sentence is life imprisonment or dcath; or
l'l [e] au offense for which a maximum term ofimprisonrnent of I[l years or more is prescribed in the
Controlled Substances i“tct {21 U_S_f_`. §§ 301-904}, the Contro||cd Snbstances lmp-ort and Export Act
{21 U.S.C_ §§ 951 -'}'i'l j. or L`hapter 'ffl'$ of Title 46111.5§.{`.{46 U_S_C`_ §§ ?ll§Ul-TU§US`,|; or
|:|{d} anyl felony ifsuch person has been convicted ot`two or more offenses described in subparagraphs
[a] through {cl ofthis paragraph1 or two or more State or local offenses that would have been offenses
described iu subparagraphs {a] through te} of this paragraph it`a circumstance giving rise to Federal
jurisdiction had existed1 or a combination of such oftenses; or
l:l{e} any felony that is not otherwise a crime ofviolenee but involves:
{i] a minor vietim; {ii} the possession of a firearm or destructive device [as defined in 13 Ll.S_C_ § 921};
{iii} any other dangerous weapon; or fiv} a failure to register under 13 U_S_C_ § 225!]; end
El {2.} the defendant has previously been convicted of a Federal offense that is described in 13 LJ.S.L`.
§ 3142[t]{ !]. or ofa State or local offense that would have been such an offense ifa circumstance giving rise
to f'ederai jurisdiction had existed; end
1:| {3} the offense described in paragraph [2]1 above for which the defendant has been convicted was
committed while the defendant was on release pending trial for a FederaL State, or local offensc: end
|:l [4} a period of not inure than live yours has elapsed since the date ofcoaviction, or thc uclcase of the
defendant from imprisonment, for the offense described in paragraph {2] above. whichever is later.

ane] of .'i

Case 1:18-mj-05275-|\/|.]R Document 8 Filed 02/05/19 Page 2 of 3

AU-‘i'fl {Rc'\' lifle tj|'rder ot'l_iletentim'i bending E`ria|

 

JB. Rebultahle l~‘resumption Arises linder 13 U.S.E. § 3141fe}[3} memories firearm odor seifert-test 'fhere is a
rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance ofthe
defendant as required and the safety ofthe community because there is probable cause to believe that the defendant
committed one or more of the following otfenses:

l?f [l} an offense for which a maximum tenn of imprisonment of lill years or more is prescribed in the

Controlled Substances .a.ct [2| ll.S.C. §§ B[ii-‘§‘fl~fl}._, the Controlled F~.`~ubstanccs import and l:`xport Act [2|
U_S_C_ §§ 951-gill or lf_fhapter 'i"fl$ of 'f`it[e 46, li.l'i.l:. {4'|5 U.S.C. §§ TU$UI-?UEUE]I;

ta ray an seems under ts o.s.e. §§ assist learn er assets

|:l [3] an oit`ense listed in 13 U.S.C. § 2332b{g][5}[13] for which a maximum term of imprisonment of 1 il years
or more is prescribed;

|'l (4] an offense under lChaptcr '.-"f ofTitle 13, l_.|.S.C_ [13 U.S.L'.`. §§ 1531-159'.1'] for which a maximum term of
imprisonment of 2f1 years or more is prescribed; or

|:l [5] an offense involving a minor victim under 13 ll.S.C. §§ 121]1._, l:i‘:i'lt 2241122¢12_ 224¢1{51]{1].2245.

2251, ass lab assertion }, assailant essential assentan }, remaining easement assertion
assn assn 2422, 2421 sr seas

 

 

|Z C. Conelusions Regartfing Applieahility of Any Presumption Established Ahove

M The defendant has not introduced sufficient evidence to rebut the presumption abovc, and detention is
UI'|ZlEfECl Dl'l fi`t':`l`i' b&SiS. figurer needrrorfre ecutj:-fe.ren'_l'

UR

|:l 'fhe defendant has presented evidence sutticient to rebut thc presumption, but after considering the
presumption and the other factors discussed below, detention is warranted

Part lll - Analysis and St,aten:lent of the Heasons for Detention

differ considering the factors set forth iu 13 U.S.C. § 3 l42tg) and the information presented at the detention hearing1
the Coun concludes that the defendant must be detained pending trial because the Government has proven_'

`i_'f By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
the safety of any other person and the community_

T Ey a preponderance of evidence that no condition or combination of cond itious of release will reasonably assure
the defendant`s appearance as rcquired.

ln addition to any findings made on the record at the hearing, thc reasons for detention include the foilowing:

121 `Weight of evidence against the defendant is strong

Subject to lengthy period ofincareeration ifeonvicted

Prior criminal history

l’anicipation in criminal activity while on probation. paroie1 or supervision
llistory of v iolenec or use of weapons

l-listory of alcohol or substance abuse

Lacl; of stable employmch

El l_.acls ofstable residence

El Laclt ot`tinancially responsible sureties

FH‘SIUU|:|E[

Panc 2 oi` 3

Case 1:18-mj-05275-l\/l.]R Document 8 Filed 02/05/19 Page 3 of 3

.aft-t'.\‘?, titcv. l|."lti] t}rderol'l.i~ncnuon l‘cntliog`l`rial

 

 

l'_l Laclt ofsignificant community or family ties to this district

ij Signiticant family or other ties outside thc i_.lnited States

:l l.aelt of legal status in the Llnited States

:l Subjcct to removal or deportation after serving any period of incarceration
fl Prior failure to appear in court as ordered

t_l Prior attempt[s] to evade law enforcement

|:| l_lse ofalias[es} or false documents

l:l Bacltground information unknown or unverified

l'l Prior violations of probation, parole or supervised release

fi*THF,R REASGNS UR Fl,lfi`t'fl-ll§l¢L E}tl-"LANATION:

L|pon execution ot a search warrant at defendants residenoe. law enforcement disoovere~d: {1] over ted grams of suspected
herolniientanyl'. {2]1 tt`.ltl )<anax pil|s; t3]l 1112 pound of suspected marijuana; {4] more than 3 grams of suspected cocaine: [5]| various
cln.ig packaging and processing matenals. including sca|cs, baggies. and razor blades; i[t~i]l various cintg r_‘iarapherna|ia'l l[?] 5 bolt action
rifles and 2 shotguns; tel one taser; {9] large amounts of ammunition, [‘lo]l commercial iireworlts; and 1[1 1]1 one suspected improvised
explosive device {lED]l. along with asserted nai|s. nuts and bearings

`|"ne govemmont submitted a picture oi the IEEI. lt has a fuse and appears to be tilted with shrapnel_ Tho only purpose for such a
device would be to harm people Deiondant has a substantial substance abuse history1 as well as mental health problems, including
auditory hallucinationsl previous suicide attempts and more recent suicidal ideation_

The govomn'ient proffered that defendant is a sell-proclaimed white supremacist, and white supremaeist literature and Nazi rogelio
was found in his residence during the execution of the search warrant Dcfcndant is also a member of the I<ingsrnen Motorcyelo C.lub,
an organization which the govemmeot proffered is involved in criminal activity1 including drug dealing

Part l'v' - Directions Regarding [}ctentiori

`|he defendant is remanded to the custody ofthe attorney fieneral or to the Attotney Generai"‘s designated representative for
confinement in a corrections facility separate, to thc extent practicable from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense eouusel. On order of a court ofthe Ll tilted States or on request of an attorney for the Govemment, the person in
charge of the corrections facility must deliver the defendant to a Lluited S`tates f'vlar hal for die purpose o|` an appearance in
connection with a court proceedingl

gm nemours EV¥L,M_,L~_/( _

nited .‘:itatcs

   

agistrate Jutl_r-_c

l*o.ge 3 ol' _t

